DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
This is a Corrected Final Office Action, correcting the shortened statutory period for reply from 2 to 3 months (see Office Action Summary, PTOL-326).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2018/0355959) in view of Fujishiro (JP 11-159529).
Homma discloses a method for manufacturing a linear motion guide device that includes: 
a screw shaft (Figs. 1 & 5, item 14); 
a moving body (13) provided to be relatively movable along the screw shaft; 
a track body (Fig. 7, item 30) which guides the moving body in a longitudinal direction of the screw shaft; 
a base member (31) including a pair of side wall parts to which the track body is attached and a bottom wall part connecting the pair of side wall parts, and extending in the longitudinal direction; and 

the method for manufacturing the linear motion guide device comprising the steps of: 
forming a long member (31) including the pair of side wall parts and the bottom wall part; 
a step of attaching the track body (30) to the pair of side wall parts of the long member; 
flattening an attachment region (Figs. 7 and 9-11, item 71) for the bearing support part in the bottom wall part; and 
attaching the bearing support part to the attachment region in the bottom wall part at axial ends of the base member in the longitudinal direction to provide non-movable terminal ends for movement of the moving body along the screw shaft.
Homma does not describe cutting the long member together with the track body into a desired length.  Noda teaches a method of manufacturing a linear motion guide device which includes cutting a long member to a predetermined size. (para. 0028 of English translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Homma method by including a cutting step to cut the long member to a predetermined size as taught by Fujishiro.
Regarding claim 13, Homma describes attaching the bearing support part to the attachment region in the bottom wall part of the base member in a vertical direction (vertical direction is regarded as the longitudinal direction).
Regarding claim 16, Homma discloses a method for manufacturing a linear motion guide device that includes: 

a moving body (13) provided to be relatively movable along the screw shaft; 
a track body (Fig. 7, item 30) which guides the moving body in a longitudinal direction of the screw shaft; 
a base member (31) including a pair of side wall parts to which the track body is attached and a bottom wall part connecting the pair of side wall parts, and extending in the longitudinal direction; and 
a bearing support part (Fig. 12, items 51, 52) attached to the bottom wall part of the base member in a vertical direction (vertical direction equal to the longitudinal direction) and supporting the screw shaft via a bearing (not shown), 
the method for manufacturing the linear motion guide device comprising the steps of: 
forming a long member (31) including the pair of side wall parts and the bottom wall part; 
attaching the track body (30) to the pair of side wall parts of the long member; and 
attaching the bearing support part to the bottom wall part of the base member in a vertical direction (vertical direction equal to the longitudinal direction).
Homma does not describe cutting the long member together with the track body into a desired length.  Noda teaches a method of manufacturing a linear motion guide device which includes cutting a long member to a predetermined size. (para. 0028 of English translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Homma method by including a cutting step to cut the long member to a predetermined size as taught by Fujishiro.
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658  
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658